Citation Nr: 1760095	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  07-06 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for pes cavus, metatarsalgia, and hammertoes of the feet (formerly bilateral plantar corns).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1976 to February 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which increased the rating for bilateral plantar corns from 0 to 10 percent, effective June 17, 2004.  A September 2005 RO rating decision assigned a 50 percent rating for the disability, effective January 7, 2005.  A subsequent DRO decision evidently assigned an earlier effective date of June 17, 2004 for the 50 percent rating (a copy of the full decision is not in the record).  

In September 2010 a Travel Board hearing was held before the undersigned; a transcript is in the record.  In January 2011, the Board remanded the case to the RO for further development of the matters concerning the rating for the bilateral plantar corn disability and the effective date of the 50 percent rating assigned for the disability.  A September 2015 rating decision granted an effective date of July 12, 1999 for the 50 percent rating, which was the effective date expressly sought by the Veteran (see the February 2007 VA Form 9), and denied TDIU.  

An October 2016 Board decision, in pertinent part, granted an effective date of July 1, 1999 for the bilateral plantar corn disability (which is only a slight modification of the RO's earlier award) and denied a rating higher than 50 percent for the disability for the period from July 1, 1999.  The Board also declined to address the TDIU claim, stating that the Veteran had not filed a notice of disagreement with the RO's September 2015 decision to deny the claim and that the issue had not been re-raised since then in the context of the claim for a higher rating for the bilateral plantar corn disability.  The Veteran appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  A May 2017 CAVC Order granted an April 2017 Joint Motion for Partial Remand of the parties to vacate that part of the Board's decision that denied a rating higher than 50 percent and that found the issue of TDIU was not before it, and to remand these claims to the Board for readjudication in compliance with directives specified.  

[As the RO assigned a temporary total (100 percent) convalescence rating (under 38 C.F.R. § 4.30) for the period from August 27, 2004 to December 1, 2004, that period of time is not for consideration with respect to the increased rating claim.] 


FINDINGS OF FACT

1.  Manifestations of the Veteran's right and left foot disabilities (pes cavus, metatarsalgia, and hammertoes reflects severe disability of each foot; loss of use of either foot is not shown.  

2.  Throughout from July 1, 1999, the Veteran's service-connected right and left foot disabilities (pes cavus, metatarsalgia, and hammertoes of each foot, rated 30 percent, each, are rated 60 percent combined (with application of the bilateral factor), and are reasonably shown to be of such nature and severity as to prevent him from maintaining employment that could be considered substantially gainful versus just marginal, especially with consideration of his level of education, work experience, and training.  


CONCLUSIONS OF LAW

1.  A 30 percent, but no higher, rating, each, is warranted for the Veteran's pes cavus, metatarsalgia, and hammertoes of each foot.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code (Code) 5284 (2017).

2.  The scheduler criteria for a TDIU rating are met as of July 1, 1999, and such rating is warranted from that date.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19 (2017).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein grants the benefits sought, discussion of the impact of the VCAA is not necessary.  

Rating for a Bilateral Foot Disability

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's service-connected bilateral foot disability disability (pes cavus, metatarsalgia, and hammertoes of the feet (formerly bilateral plantar corns)) has been rated 50 percent under  Code 5278 criteria (for claw foot (pes cavus), acquired).  There is no other diagnostic code pertaining to foot disability, including Code 5276 for flat foot, that provides for a rating in excess of 50 percent for a bilateral foot entity.  The 50 percent (maximum) rating under Code 5278 is assigned for bilateral claw foot with marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity.  38 C.F.R. § 4.71a, Code 5278.  

The only other diagnostic code pertaining to foot disability in the Rating Schedule, that is potentially applicable and may provide a higher rating is Code 5284, for other foot injury.  Ratings under this code are assigned for individual foot disabilities, not bilateral disabilities, as follows:  10 percent for moderate injury, 20 percent for moderately severe injury, and 30 percent for severe injury.  A note to the code states that a 40 percent rating is assigned with actual loss of use of the foot (under Code 5167, which also provides for entitlement to special monthly compensation).  38 C.F.R. § 4.71a, Code 5284.  As will be discussed, the evidence of record supports the assignment of a separate 30 percent rating for each foot disability.  With application of the bilateral factor (see 38 C.F.R. § 4.26) the combined rating for the paired disability amounts to 60 percent.  Thus, the award of separate ratings for each foot affords the Veteran a higher overall disability rating and represents a grant of the benefit sought on the matter.  

The pertinent evidence of record shows a longstanding, severe bilateral foot disability.  On July 1, 1999 admission for psychiatric hospitalization, the Veteran had calluses and hammertoes on both feet.  A week later, he was seen by a podiatrist with complaints of painful calluses on the bottom of each foot.  He related that he had been scheduled for hammertoe surgery but did not show up.  Examination showed no open lesions or macerations, and sensation was epicritic in both feet.  Both feet showed toes two through five were flexible, but dorsally contracted.  Pain was noted on palpation over the hyperkeratotic areas.  The assessment was hammer digit syndrome.  All hyperkeratotic areas were debrided.  Orthotics were made for his shoes to treat hammertoes.

Social Security Administration records show that in December 1999 the Veteran was determined to be disabled primarily due to psychiatric disability.  He underwent a SSA functional capacity assessment in November 1999, at which time he related that he could not stand for longer than a half hour or walk more than six blocks due to bilateral foot pain.  He was noted to have bilateral foot problems secondary to callous formation, but did not limp or use an assistive device to ambulate.  

Clinical records show that in April 2000 the Veteran complained of painful calluses.  Examination found his feet cool and dry, without open lesions.  Sensation to light touch was intact bilaterally, but there was dorsal contracture of the lesser digits; the nails were thickened and long.  The assessment was onychauxis.  All hyperkeratotic areas were reduced.  An August 2004 note reflects bilateral intractable plantar keratosis under the third and fourth metatarsals, hammertoe deformities with painful corns, and difficulty with ambulation.  The examiner noted that X-rays suggested arthritis and that surgery would be required to alleviate the problem.  

On an August 2004 VA examination, the Veteran reported constant foot pain and asserted he was unable to work due to schizophrenia and foot problems.  Examination showed hallux valgus deformity of both big toes and hammertoes on the second and fifth toes of both feet.  Corns were noted on the proximal interphalangeal joint bilaterally to the fifth toes.  Calluses were noted on both big toes, both third toes, and on the ball of both feet.  The calluses were hard, firm, and tender; his feet were "exquisitely tender" when he stood barefoot.  There was evidence of abnormal weight bearing due to the calluses.  

On August 27, 2004, the Veteran underwent arthroplasty on toes two, three, and four of the right foot and a metatarsal osteotomy of toe four.  A November 2004 clinical record notes that swelling had decreased, pain was mild, and ambulation was good.  [The Veteran was assigned a temporary total (convalescence) rating under 38 C.F.R. § 4.30, effective August 27, 2004 to December 1, 2004.]
 
On August 2005 VA examination, the Veteran complained of pain in both feet for which he took pain medication (ibuprofen and Tylenol #3).  He related that he could only stand for 10 to 20 minutes and walk only one block due to pain.  He denied using a cane, crutch, or shoe inserts.  Examination showed he limped on walking, could stand on his heels, but could not stand on his toes.  Hammertoes were noted on the first and second toes bilaterally.  He could not plantar flex or dorsiflex right foot toes.  There were corns on the dorsum of the intraphalangeal joints and the proximal phalangeal joints of toes two through five, bilaterally.  Tenderness was noted in the ball of the right foot due to callus.  There were functional limitations on standing and walking.  X-rays of the right foot showed status post hammertoe surgery with postoperative changes in the distal second toe.  Hallux valgus was noted in the right big toe.  The examiner opined that the Veteran's bilateral foot disability precluded work as a laborer but felt that the Veteran was able to perform light duty, sedentary work. 

An April 2006 clinical note reflects that the Veteran was seen for foot problems the previous month.  Examination found intractable plantar keratosis, hammertoe deformities associated with painful dorsal lesions, and moderate bilateral swelling.  He had difficulty walking and was unable to wear adequate shoes.

Lay statements from C.W. and J.M. in April 2006 generally report the Veteran's difficulty with ambulation and mobility, his requirement of special orthopedic shoes, and belief that he could not work in a job that required standing or walking.    

A March 2008 clinical note reflects that the Veteran complained of pain and swelling in both feet.  Examination showed painful plantar keratosis in the balls of the feet, multiple deformed toes, and limping.  The examiner noted that the condition had worsened since 2006 and that surgery would be required to improve some of the problems.  

On a July 2009 VA examination, the Veteran reported foot pain.  He was able to stand on his heels, but not his toes; he ambulated with a cane.  Examination showed extensive callous involvement of the lateral aspect of all ten toes.  Tenderness was noted in the calluses over the heads of the right foot second and third metatarsals, and the left foot third metatarsal.  Mild hammertoe deformities were noted on the left second, third, and fourth toes.  Range of motion of the toes was 50 percent of normal, and the Veteran complained of pain in both feet.  Repetitive testing did not result in additional limitation of motion or functional impairment.  There was shortening of both the longitudinal and transverse arches.  The diagnoses were pes cavus and corn and callous formation.  The examiner opined that the pes cavus was a congenital, preexisting condition not permanently worsened by service beyond its natural progression, and that the corn and callous formation was a natural progression of the pre-existing congenital pes cavus.     

At a September 2010 Board hearing, the Veteran testified that he was not able to walk properly; was constantly getting warts/corns removed (2-3 times a month); took pain medication for constant pain, and experienced incapacitating moments when he could not stand (mostly occurring in the morning; he could never walk barefoot and used special shoes; his foot disability has caused him to lose balance and fall, and he experienced "excruciating pain" from walking on certain toes; his skin "breaks quite often" and his toes have bled, and certain toes were numb.

On a February 2013 VA foot examination, the examiner noted a fibroma on the sole of the left foot and multiple corns and calluses on both feet; callosities were found on the dorsal aspect of toes two through five bilaterally, the volar aspect of toes one, two, and four bilaterally, the distal metatarsal heads on toes one, two, three, and five of the right foot, toes one and five on the left foot, and on the arches in a large plaque-like distribution.  Hammertoes were found on toes two through five of both feet.  X-rays showed degenerative or traumatic arthritis in the right foot, specifically in the hammertoe deformities.  [The examiner noted that the Veteran does not have Morton's neuromas/metatarsalgias, hallux valgus, hallux rigidus, malunion of, or nonunion of, the tarsal or metatarsal bones, or other foot injuries.]  The examiner noted that the disability limited the Veteran's weight-bearing ability, but indicated that he would not be better served by amputation and application of a prosthesis as to either foot.  
 
An April 2015 clinical record notes complaints of painful corns and calluses that caused pain predominantly on ambulation.  Examination showed hyperkeratotic lesions under the metatarsal heads of right toes one, two, and three, and the fourth interspace, as well as under the metatarsal head of left toe three.  Hyperkeratotic lesions were also noted on the bilateral fifth toes.  The second toes of both feet were dorsally contracted.  

On a July 2015 VA examination, the Veteran complained of bilateral foot pain.  He denied flare-ups.  He reported regular use of a cane.  The diagnoses were congenital pes cavus and corn and callous formation, as well as right foot hammertoes on toes two through four.  The examiner indicated that the Veteran would not be better served by amputation and application of a prosthesis as to either foot.  [The examiner did not note flatfoot, Morton's neuroma/metatarsalgia, hallux valgus, hallux rigidus, or malunion of, or nonunion of, the tarsal or metatarsal bones.]  The examiner indicated that the pes planus was a pre-existing condition that was not permanently worsened by service beyond its natural progression, and that the corn and callous formation was a natural progression of the pre-existing congenital pes cavus.  The examiner opined that although the Veteran's bilateral foot condition would pose difficulty engaging in work that required prolonged walking or climbing, he could engage in sedentary, desk-type work.  

In an affidavit received in November 2017, the Veteran asserted that he stopped working in 1999 due to foot pain and did not believe it was realistic that he could meet the requirements of working in a sedentary position based on a limited educational background.  He described his bilateral foot disability, stating that he was "completely unable to run or engage in any kind of physical activity."  He used multiple canes and walkers prescribed by VA and also had specially designed shoes to wear, which offered little support or relief.  

Based on the clinical and lay evidence (described in detail above) and resolving reasonable doubt regarding degree of disability in the Veteran's favor as required by 38 C.F.R. § 4.3, the Board finds that each foot (now characterized as pes cavus, metatarsalgia, and hammertoes) reflects severe disability.  Formerly, the service-connected bilateral foot disability was characterized as bilateral plantar corns, but the evidence over the years shows that each foot is manifested by more than just plantar corns.  Rather, he has had a multi-dimensional impairment, marked also by calluses, intractable plantar keratosis, hammertoe deformities, reduced limitation of motion of the toes (by 50 percent of normal), constant and severe pain, hallux valgus (on some exams), postoperative changes in the right foot on X-ray, and pes cavus.  Consequently, he is restricted for prolonged standing (more than 10 to 20 minutes) and walking (more than one block).  In testimony, he has described frequent visits to a doctor for removal of corns, but still experiences constant pain for which he takes medication.  He wears special shoes and cannot walk barefoot.  Examiners have commented on the functional impact of the Veteran's feet, asserting that he is restricted for prolonged walking or climbing and that light duty or sedentary work was feasible (although the Veteran disagrees with such assessment ).  Given this disability picture, it is the Board's judgment that rating the Veteran's overall disability under Code 5284 is appropriate and that separate 30 percent ratings are warranted for disability of each foot disability from July 1, 1999.

The Board finds that a rating higher than 30 percent is not warranted for either foot; loss of use of either foot is not shown.  Under 38 C.F.R. § 4.63, "loss of use" of a foot is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance; the determination is made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Here, both the February 2013 and July 2015 VA examiners specifically found that the Veteran's remaining foot function would not be equally well-served by  amputation and use of a prosthetic.  

Consideration has been given to "staged ratings" for the right and left foot disabilities for the period considered in this appeal, but the Board concludes that clinical findings demonstrate that the Veteran met the criteria for a separate 30 percent, and no higher, rating for each foot under  Code 5284 throughout.  

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology or affecting both upper and/or lower extremities (including the bilateral factor), are treated as one collective disability for the purpose of determining whether these threshold rating requirements are met.

Throughout the period under consideration (since July 1, 1999), the Veteran's service-connected disabilities have consisted of the following:  pes cavus, metatarsalgia, and hammertoes of the right foot, rated 30 percent; pes cavus, metatarsalgia, and hammertoes of the left foot, rated 30 percent; and linear scar associated with pes cavus, metatarsalgia, and hammertoes, rated 0 percent.  With consideration of the bilateral factor relative to right and left foot disabilities, as noted previously, the combined rating is 60 percent.  Further, the bilateral foot disability is treated as one disability for the purpose of a single 60 percent rating under 38 C.F.R. § 38 C.F.R. § 4.16(a).  Therefore, the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a) is met.  

For a veteran to prevail on a claim for TDIU, neither the veteran's nonservice-connected disabilities nor his advancing age may be considered.  38 C.F.R. § 4.19.  Also, it is necessary that the record reflect some factor that places the veteran in a different category than other veterans with equal ratings of disability.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The TDIU issue became part of the Veteran's claim for a higher rating for his bilateral foot disability when it was raised by the Veteran at the Board hearing.  The RO denied the TDIU claim in a September 2015 rating decision, and although the Veteran did not file a notice of disagreement with that decision, it was still part of the pending increased rating claim pertaining to the feet.  See the April 2017 Joint Motion .  Thereafter, additional evidence to support the TDIU claim was received.  In November 2017, the Veteran filed an affidavit and VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, wherein he indicated that he last worked in 1999 for a temporary agency as a general laborer and stopped working due to his condition of pes cavus, metatarsalgia, and hammertoes.  He had worked for the temporary agency for five years and had not tried to obtain employment since he became too disabled to work.  He completed two years of college and had no additional training or education either before or since he became too disabled to work.  

In his affidavit, the Veteran asserted that the nature of his job as a "temp worker" varied - he was sent to do jobs that allowed him to remain in a seated position for most of the day but that the overwhelming majority of jobs required him to be on his feet all day, which caused severe pain in his feet.  He stated that when he was working, he was only able to stand for about one hour before the pain in his feet became so "excruciating" that he was compelled to sit down and rest for at least 10 to 20 minutes.  He also "struggled" to lift more than a couple of pounds at a time because any additional weight put extra strain on his feet.  He stated that even on the jobs he performed that allowed him to sit for most of the day, foot pain still affected his ability to do the job.  He described his struggle to remain focused on the task at hand while he experienced "intense" pain in his feet.  He noted he often made mistakes due to his inability to concentrate.  He stated that he left work in 1999 because the pain in his feet had worsened to the extent that he was not able to get to the worksite.  He noted that he had a limited educational background, having only attended college for a couple of semesters.  Currently, he stated that his foot pain continued and he could only stand for about 15 minutes or walk about one block before needing to sit and rest.  He also noted that he used canes and walkers almost daily, and that specialized shoes offered little support or relief.  

The Board's decision above, granting separate 30 percent ratings, each for the Veteran's foot disabilities from July 1, 1999, results in his meeting the schedular criteria for a TDIU rating from that date.  38 C.F.R. § 4.16(a).  Moreover, the Board finds after consideration of the pertinent evidence that the Veteran meets the criteria for a schedular TDIU rating; that is, the evidence shows that from July 1, 1999 he has been unable to maintain substantially gainful employment due to his service-connected disability.   

SSA records show that the Veteran was evaluated in November 1999, at which time he reported inability to stand for longer than a half hour or walk more than six blocks due to bilateral foot pain.  He was found to have callous formation on both feet.  The Board has also taken into account the other evidence on file, described above, and has considered the Veteran's education, training, work history, and severity of symptoms of his service-connected bilateral foot disability, and finds that the evidence supports that he is not capable of maintaining substantial gainful work activity.  He completed two years (or two semesters) of college without obtaining a degree, and he has received no specialized training in a particular profession.  Instead, he performed a variety of general labor-type work in the years before he stopped working.  He asserts that he stopped working in 1999 due to worsening foot symptoms.  VA examiners in August 2005 and July 2015 assessed the Veteran's service-connected bilateral foot disability as precluding work involving labor, especially prolonged walking or climbing (but not preventing engagement in sedentary, desk-type work).  However, it is not clear that they considered the Veteran's assertions that even at rest, his feet are so painful that he has difficulty remaining focused on the task at hand and that his concentration level suffers.  

Of particular significance is a comprehensive private vocational assessment report completed in August 2017, which supports a finding that the Veteran's bilateral foot disability renders employment untenable.  In this assessment, submitted by the Veteran, the counselor opined that it was at least as likely as not that the Veteran has been unable to secure and follow substantially gainful employment, to include sedentary employment, dating back to 1999 when he stopped working, on account of his bilateral foot disability.  The counselor indicated that he reviewed the entire claims file and conducted a telephonic interview with the Veteran.  He discussed the Veteran's work history, the nature of his foot disability since 1999, the impact of the foot disability on the Veteran's quality of sleep (constant pain resulted in poor sleep nightly, which led to frequent daytime napping) and his ability to engage in household activities (he avoided housework, shopping, laundry and had someone cook meals; he could bathe and dress unassisted, with difficulty).  He noted the Veteran did not complete high school but later obtained a GED and attended two and a half years at a local college without attaining a degree/certificate (he studied accounting).  He was computer-illiterate.  The counselor detailed the Veteran's work history for a "temp" agency, and for the different labor/machine operator positions to which he was assigned, he identified the skill level and exertional requirements of each.  He also noted prior employment in a variety of jobs (kitchen helper, cook, food service manager, inventory clerk.  

The counselor acknowledged - and disagreed with - VA examiner opinions that indicate the Veteran could engage in some level of work activity, and explained that medical professionals are qualified to define the physical or emotional limitations from a condition but have no expertise, as he has, in "translating" such medical information into an opinion addressing whether the degree of limitation shown prevents an individual from working.  He cited to the Veteran's medical records and to his self-report of limitations.  

After consideration of all the relevant evidence including the comprehensive vocational assessment that supports the claim, the Board is persuaded that the Veteran has been unemployable due his service-connected right and left foot disabilities for the duration of this appeal (from July 1, 1999).  The record reasonably shows that his service-connected disabilities have been of such nature and severity as to prevent him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison, especially when considering his level of education, prior work experience, and training.  Accordingly, a TDIU rating is warranted.  


ORDER

Separate 30 percent ratings, each, are granted for the Veteran's right and left foot disabilities (including pes cavus, metatarsalgia, and hammertoes) .  

A TDIU rating  is granted, subject to the regulations governing payment of monetary awards.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


